In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 02-2005
LEO PASCHAL,
                                                   Plaintiff-Appellant,
                                  v.

UNITED STATES OF AMERICA,
                                                  Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 01 C 4385—Matthew F. Kennelly, Judge.
                          ____________
    SUBMITTED JUNE 19, 2002—DECIDED SEPTEMBER 11, 2002
                          ____________


  Before POSNER, KANNE, and ROVNER, Circuit Judges.
  POSNER, Circuit Judge. Leo Paschal, an inmate in a fed-
eral prison, has asked us to appoint counsel for him in
this appeal. For reasons explained in an unpublished or-
der issued today, we deny the motion and summarily
affirm the judgment of the district court. This published
opinion is limited to a single issue, one on which there is,
surprisingly, no case law.
  While a pretrial detainee at the Metropolitan Correction-
al Center in Chicago, a federal jail, Paschal slipped and
fell on a wet floor in the prison’s kitchen, where he was
working. He sued the United States under the Federal Tort
2                                                  No. 02-2005

Claims Act. On motion by the government, the district
court dismissed the suit because the Inmate Compensation
Program, 18 U.S.C. § 4126(c), the judge ruled, provided
Paschal’s exclusive remedy. That Act provides the exclu-
sive remedy for federal inmates injured while working,
United States v. Demko, 385 U.S. 149, 152 (1966); Bagola v.
Kindt, 39 F.3d 779, 780 (7th Cir. 1995), but this is the
first reported case in which the inmate was a pretrial de-
tainee rather than a convicted prisoner. A federal inmate
is a person in federal custody; the reason for his being
an inmate is irrelevant to his status as an inmate. Pol-
icies administered by the Bureau of Prisons are generally
applicable to pretrial detainees and convicted prisoners
alike, see 28 C.F.R. § 500.1(c), and it is relevant to note that
in 1994 the Bureau amended its regulation defining “re-
lease” (inmates injured during service in a prison indus-
try or workplace may not file claims under the ICP until
no more than 45 days remain before their scheduled re-
lease from federal custody, 28 C.F.R. § 301.303(a)) to in-
clude in the term “final discharge from incarceration
of a pretrial inmate.” 28 C.F.R. § 301.102(b)(1). (A “pre-
trial inmate” is expressly defined to include “a person
awaiting trial, being tried, or awaiting a verdict.” 28 C.F.R.
§ 551.101(a).) Previously the regulation had defined “re-
lease” to exclude “pretrial inmate.” We cannot think of
any reason why Congress would have wanted the two
classes of prison workers distinguished, and we there-
fore agree with the district court that the statute applies
to pretrial detainees.
                                                    AFFIRMED.
No. 02-2005                                            3

A true Copy:
       Teste:

                      _____________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                USCA-97-C-006—9-11-02